Citation Nr: 9933532	
Decision Date: 11/30/99    Archive Date: 12/06/99

DOCKET NO.  98-17 634A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUE

Whether the July 5, 1977 rating decision reducing the 
evaluation for the veteran's service-connected schizophrenia 
from 50 percent to 30 percent was clearly and unmistakably 
erroneous.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

A. C. Mackenzie, Associate Counsel


INTRODUCTION

The veteran served on active duty from October 1972 to August 
1975.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a February 1996 rating decision issued 
by the Department of Veterans Affairs (VA) Regional Office 
(RO) in Detroit, Michigan.


REMAND

In this case, the veteran was informed of the unfavorable 
February 1996 rating decision in a letter dated on February 
14, 1996.  The RO received his Notice of Disagreement on 
February 12, 1997.  On September 17, 1998, the RO issued a 
Statement of the Case addressing the issue on appeal.  In a 
cover letter accompanying this Statement of the Case, the RO 
informed the veteran that he had 60 days from the date of 
this letter in which to file his Substantive Appeal.  His 
Substantive Appeal was received by the RO on November 24, 
1998.  To date, however, the RO has not addressed the 
question of whether the veteran filed a timely Substantive 
Appeal.  See 38 C.F.R. § 20.302(b) (1999).  In this regard, 
the Board observes that the United States Court of Appeals 
for Veterans Claims (Court) has recently indicated that 
questions of timeliness should first be adjudicated by the 
agency of original jurisdiction, here the RO.  Otherwise, the 
Board's adjudication of the question of whether a Substantive 
Appeal was filed in a timely manner may be prejudicial to the 
veteran.  See March v. West, 11 Vet. App. 468, 470-72 (1998). 

Therefore, in order to fully and fairly adjudicate the 
veteran's claim, this case is REMANDED to the RO for the 
following action:

The RO should readjudicate the issue of 
whether the July 5, 1977 rating decision 
reducing the evaluation for the veteran's 
service-connected schizophrenia from 50 
percent to 30 percent was clearly and 
unmistakably erroneous.  In doing so, the 
RO should address the question of whether 
a timely Substantive Appeal was filed in 
regard to this claim.  If the 
determination remains unfavorable to the 
veteran in any respect, the RO should 
issue a Supplemental Statement of the 
Case to the veteran and his 
representative and give the veteran a 
reasonable period of time to respond 
before his case is returned to the Board.

The purpose of this REMAND is to obtain additional 
adjudication, and the Board intimates no opinion, either 
factual or legal, as to the ultimate outcome warranted in 
this case.  The veteran has the right to submit additional 
evidence and argument on this matter.  See generally 
Kutscherousky v. West, 12 Vet. App. 369 (1999).  However, no 
action is required of the veteran until he is so notified by 
the RO.



		
	WARREN W. RICE, JR.
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1999).


